

EXECUTION COPY


SERVICES AGREEMENT
 
THIS SERVICES AGREEMENT (this “Agreement”) is made and entered into effective
October 1, 2011 (the “Effective Date”), by and between WILLIAM RAST LICENSING,
LLC, a California limited liability company, located at 1212 S. Flower St., 5th
Floor, Los Angeles, CA 90015 (the “Company”), TENNMAN BRANDS, LLC, a Delaware
limited liability company (“TBL”) f/s/o JUSTIN TIMBERLAKE, an individual (the
“Artist”), and, for purposes of Section 11 only, TENNMAN WR-T, Inc., a Delaware
corporation (“WR-T”).  The Company and TBL are sometimes referred to herein as a
“Party” and collectively, as the “Parties.”
 
RECITALS
 
A.          The Company owns the trademark “William Rast” and is in the business
of licensing to third parties, including affiliates of the Company, rights to
use the William Rast® brand in connection with the manufacture, distribution and
sale of consumer products.
 
B.           Company and Artist were parties to that certain Services Agreement,
dated as of October 1, 2006 (including any and all modifications, amendments
and/or extensions, the “Services Agreement”), which Service Agreement has been
terminated and is no longer in effect.
 
C.           On even date herewith, Company, Artist and the other parties
thereto are entering into a certain Settlement and Release Agreement (the
“Settlement Agreement”) to resolve and settle certain disagreements, claims and
disputes (without concession of liability by one party to the other), and to
release each other from certain liabilities under various agreements, including
the Services Agreement.  The Settlement Agreement also provides for, among other
things, the execution and delivery by the Parties of this Agreement as a
condition to the effectiveness of the Settlement Agreement.
 
D.           In connection with the Settlement Agreement, TBL desires to enter
into this Agreement to provide certain services of Artist to the Company and its
licensees on and after the Effective Date in connection with the commercial
exploitation of William Rast branded apparel and other consumer products as more
fully described herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:
 
1.           Definitions.
 
As used in this Agreement, the following terms have the following meanings:
 
1.1          “Authorized Representative” of a Party means the person identified
by such Party in writing from time to time as its Authorized
Representative.  The Company’s initial Authorized Representative is Colin Dyne,
and TBL’s initial Authorized Representative is Al Gossett.  All decisions and
approvals of a Party’s Authorized Representative shall be deemed to be the
decision and approval of the applicable Party.

 
 

--------------------------------------------------------------------------------

 

1.2          “Contract Year” shall mean the period commencing on the Effective
Date and ending on the first anniversary of the Effective Date, and the eleven
(11) month period thereafter.
 
1.3          “PR Materials” means such public relations materials in the form
approved by TBL’s Authorized Representative for use by the Company solely in
connection with the endorsement and promotion of the Products by the Artist in
connection with this Agreement and including by way of example mutually approved
press releases, photographs and quotes.
 
1.4          “Products” means (i) William Rast® branded apparel and apparel
accessories, and (ii) such other William Rast® branded consumer products that
are sold from time to time by the Company or a third party licensed by the
Company.
 
1.5          “Sourcing” means William Rast Sourcing, LLC, a California limited
liability company and an affiliate of the Company.
 
1.6          “Territory” is worldwide.
 
2.           Provision of Services and Grant of Rights.
 
2.1          Subject to the provisions of this Agreement, the Company shall not
have any rights to use the Artist’s name, likeness or other identifying
characteristics or variations thereof (e.g., initials or otherwise) (“Artist
Property”) in naming or in association with the Products, advertising, marketing
or promotion of Products or in any of the Company’s activities without TBL’s
prior written consent, which consent may be withheld in TBL’s sole
discretion.  Company acknowledges and understands that TBL’s and Artist’s
association is intended to be an indirect endorsement of Products and it is the
intention of Company and TBL that the Products shall be associated with Artist
and TBL only as is agreed by TBL from time to time, and no such association may
take place without TBL’s prior written approval.
 
2.2          Subject to Sections 2.3 through 2.8 below, TBL agrees to cause
Artist to provide the following non-exclusive services (the “Promotional Work”)
to the Company during the Term:
 
2.2.1       TBL shall cause Artist to participate in press interviews regarding
the William Rast® brand with apparel industry trade publications and press
(e.g., WWD), fashion “dignitaries” and retailers, in each case as identified by
the Company from time to time.
 
2.2.2       TBL shall cause Artist to attend two (2) retail events per calendar
year during the Term and perform services in connection with such events, all as
reasonably requested by the Company, which services shall be reasonably
acceptable to TBL.

 
2

--------------------------------------------------------------------------------

 

2.2.3       TBL shall cause Artist to provide input to the Company (but shall
not be required to appear) on the Company’s advertising, marketing and
promotional campaigns (collectively the “Marketing Campaigns”) and, if requested
by the Company, on no more than two (2) occasions per calendar year during the
Term Artist shall meet in person or by telephone or video conference with the
director of a Marketing Campaign to provide input with respect to video
productions utilized in any Marketing Campaigns.
 
2.2.4       TBL shall cause Artist to appear in marketing materials (which
marketing materials shall not include, and Company shall have no right to use
Artist Property in connection with any billboards, print ads, commercials or the
like, or any other advertising to consumers or to the trade), whereby approved
images of the Artist appear in, among other things, look books, one sheets about
the brand or brand event that the Artist attends, press books, brand
presentations, event and culture sections on Company’s website, “in store
materials” and hangtags (which shall not include the Artist’s image, but rather
make reference to the Artist’s name and association with the brand and its
founding — e.g., “Founded by Justin Timberlake”). Any such approved images shall
only be those approved by TBL and Artist’s public relations agency that
are  requested and obtained from such agency by Company.
 
2.2.5       TBL shall cause Artist to personally meet with existing and
prospective key strategic retail and distribution partners of the Company as
reasonably requested by the Company from time to time to generally discuss the
William Rast® brand.
 
2.2.6       In performing the services contemplated by Sections 2.2.1 through
2.2.5, TBL shall not be required to make Artist available for more than eight
(8) days of Promotional Work each Contract Year during the Term, each day
limited to four (4) hours in duration (exclusive of travel time if services are
provided locally where Artist resides), except that, during the remainder of
calendar year 2011, TBL shall not be required to make Artist available for more
than two (2) such days of Promotional Work, in each case subject to Sections 2.3
through 2.8 below.  Once TBL has caused Artist to fulfill his Promotional Work
days during any calendar year during the Term, TBL shall have no further
Promotional Work obligations to Company or otherwise during the balance of that
calendar year in which Promotional Work days/obligations have been fulfilled.
 
2.3          TBL’s ability to cause Artist to perform any particular Promotional
Work in connection with this Agreement shall be subject at all times to the
Artist’s prior professional and personal commitments and schedule.  In no event
shall Artist be required to personally perform any singing, recording, musical,
theatrical or other entertainment activities in providing any Promotional Work
services hereunder.
 
2.4          TBL shall have the right to approve in advance all aspects of the
Artist’s participation with or at Promotional Work in connection with this
Agreement.
 
2.5          In connection with any photographic shoots, media interviews and
other Promotional Work, security for the Artist shall be the Company’s sole
responsibility, the standard and manner of which shall be pursuant to TBL’s
reasonable direction.

 
3

--------------------------------------------------------------------------------

 

2.6          The Company shall pay and be solely responsible for all of Artist’s
customary expenses in connection with any Promotional Work and to attend any
promotional events and/or activities required in connection with this Agreement,
including but not limited to providing round trip private jet air
transportation, first-class private ground transportation to and from each
location, meals and five (5) star or better hotel accommodations for Artist and
at least five (5) other individuals (separate rooms for each, with a suite for
Artist), and shall provide all deliverables required by Artist’s rider, attached
hereto as Exhibit A in connection with any such appearances, unless the Artist
is already in the locations in question pursuant to the Artist’s own schedule,
in which case the Company shall only pay those reasonable expenses relating
directly to the Artist’s attendance at each such promotional event or activity.
 
2.7          In connection with any request by the Company for TBL to cause
Artist to provide any such Promotional Work, the Parties hereto shall cooperate
with each other to arrange such personal appearances at times and places
reasonably acceptable to TBL and Artist, provided Artist is in good health and
provided further that Company shall provide TBL with at least ninety (90) days
prior written notice to request that Artist make an appearance in accordance
herewith.  In the event the Company proposes only those dates and/or locations
where TBL cannot provide Artist’s services based on Artist’s prior commitments,
TBL shall not be deemed in breach of this Agreement.  When making any such
request, Company shall only be entitled to contact Mr. Al Gossett, either
telephonically, via email, or via the Notice provisions set forth below in
Section 12, and only Mr. Gossett’s approval on behalf of TBL shall be valid and
binding.  Mr. Gossett shall be entitled to be present during any Promotional
Work day.  TBL shall respond to any request for Artist to make a personal
appearance within ten (10) business days of such request, and if Artist is
unable to make the personal appearance at the requested time, TBL shall propose
an alternative time that is acceptable to TBL for such personal appearance.
 
2.8          The Company shall be responsible for all production costs to be
incurred in connection with TBL’s or Artist’s promotional obligations organized
specifically pursuant to this Agreement, and shall comply with the instructions
of TBL and Artist as to the production requirements (technical or otherwise) of
such intended appearances by the Artist.
 
3.           Results and Proceeds; Ownership and Use.
 
3.1          Subject to the provisions of this Agreement, the results and
proceeds of the Promotion Work and other services provided by the Artist under
this Agreement, including without limitation any creative materials contributed
to or created by the Artist for use in the Products and all PR Materials created
during the Term, but excluding in all events the Artist Property, will be and
remain the sole and exclusive property of the Company.  Notwithstanding the
foregoing, the Company shall have the right to use materials which refer to the
Artist during the Term and thereafter within the Territory only as specifically
provided in this Agreement, and may only use (but shall not obtain any ownership
of) Artist Property that is cleared or obtained from Artist’s PR agency,
notwithstanding the ownership thereof by the Company of any of the results and
proceeds referred to above.
 
3.2          Notwithstanding anything to the contrary contained herein, any and
all artwork, photographs or similar materials furnished by the Artist to the
Company for the purposes of this Agreement (as opposed to materials created by
the Company pursuant to this Agreement), and all Artist Property, shall remain
exclusively owned by the Artist.

 
4

--------------------------------------------------------------------------------

 

4.           Approvals.
 
4.1          The PR Materials, Artist’s name and any photographs or other
likenesses of the Artist and any other Artist Property may be used only in the
form and in the manner and media approved in advance in writing by TBL in each
instance (including without limitation, the form, content and placement of all
material in which the PR Materials, photographs or other likenesses and any
other Artist Property are to appear) and only in connection with the Products,
as limited and specified in this Agreement.  Notwithstanding the foregoing, TBL
acknowledges and agrees that the use by the Company of PR Materials, Artist’s
name and any photographs or other likenesses of the Artist in connection with
the Products in the same form and in the same manner and media previously
approved by TBL (including without limitation, the general form, content and
placement of all material in which the PR Materials, photographs or other
likenesses and any other Artist Property are to appear) shall not require any
additional approval of TBL’s Authorized Representative.
 
4.2          The Company will provide TBL with any relevant samples that are
necessary for TBL to approve or disapprove of the form and use of any PR
Materials, photographs or other likenesses of the Artist and any other Artist
Property to be used in connection with the endorsement, marketing, promotion,
sale and distribution of the Products.
 
4.3          Except as provided in Section 4.1, no item shall be deemed approved
by TBL unless specific written approval is given and the Company shall not
proceed beyond any stage where approval is required without first securing such
written approval.
 
4.4          When requesting any approvals under this Agreement, Company shall
send any and all requests only to Mr. Al Gossett via the Notice provisions in
Section 12 below, and only Mr. Gossett’s approval on behalf of TBL shall be
valid and binding.  TBL shall endeavor to advise the Company in writing of its
approval or disapproval of the PR Materials, photographs or other likenesses and
any other Artist Property within ten (10) business days after receipt of any
relevant samples.  The Company and TBL shall use reasonable efforts to make any
disapproved items acceptable to the other.  In the event TBL does not notify the
Company of its written approval or disapproval within such ten (10) business day
period, the relevant samples initially shall be deemed disapproved by TBL,
following which the Company may send TBL a written reminder notice again
requesting TBL’s approval of the relevant samples.  If TBL does not notify the
Company of its written approval or disapproval within ten (10) business days
after delivery of the written reminder notice with respect to the samples, then
the relevant samples shall be deemed approved by TBL.
 
5.           Assignment.
 
5.1          This Agreement may not be assigned by either Party to any third
party without the express written approval of the other Party.

 
5

--------------------------------------------------------------------------------

 

5.2          Notwithstanding Section 5.1 to the contrary, TBL acknowledges that
the Company’s business is to license to third parties rights to manufacture,
distribute and sell William Rast® branded consumer products, and that the
services TBL causes to be provided by the Artist under this Agreement are
intended, in part, to create awareness of the William Rast® brand for the
benefit of the Company and its licensees.  Accordingly, the Company may grant to
one or more licensees of the William Rast® brand, rights to the PR Materials,
photographs and other likeness of the Artist solely as both included in approved
Artist Property and otherwise specifically approved in accordance with this
Agreement, solely in connection with the promotion of the Products in accordance
with the terms of this Agreement; provided, that Company notifies any such
licensees in writing of the restrictions on Company’s rights hereunder, and
Company shall remain primarily liable to Artist for any breaches by Company
and/or any licensee of this Agreement in connection therewith, as if such
licensee was a party to this Agreement and subject to the restrictions and
obligations herein; and further provided, that Company provide TBL with notice
of any such grant to any such licensee by Company in each and every
instance.  The delegation by the Company of such rights under this Agreement to
a third party licensee shall not relieve the Company of its obligations to the
Artist hereunder.  Subject to the foregoing provisions of this Section 5.2, TBL
consents to the delegation by the Company of such rights under this Agreement to
Sourcing with respect to all Products that Sourcing has licensed rights from the
Company as of the date of this Agreement.
 
6.           Intellectual Property.
 
Nothing in this Agreement shall grant or be deemed to grant either Party any
right, title or interest in any intellectual property rights owned by the other
Party and, except as set forth herein, nothing in this Agreement shall entitle
either Party to use the other Party’s logos or trademarks or any other
intellectual property rights in any way whatsoever without the prior written
consent of the other Party.
 
7.           Representations, Warranties and Undertakings.
 
7.1         The Company represents, warrants, and undertakes as follows:
 
7.1.1       it is free to enter into and fully perform this Agreement;
 
7.1.2       it will not, whether during the Term or thereafter, intentionally do
anything which disparages or materially and adversely affects the image of the
Artist.
 
7.2         TBL represents, warrants, and undertakes as follows:
 
7.2.1       it is free to enter into and fully perform this Agreement and to
cause Artist to perform and provide the services as set forth herein without
violating the rights of any third party whatsoever or the terms of any other
agreement between the Artist and a third party;
 
7.2.2       any statement made by the Artist about the Company and the Products
will be of a positive nature; provided that the foregoing restriction shall not
apply in the context of a litigation or similar action. Additionally, during the
Term and thereafter, TBL agrees that the Artist shall not intentionally
disparage his present or past association with the Company that materially and
adversely affects the Company; provided that the foregoing restriction shall not
apply in the context of a litigation or similar action.

 
6

--------------------------------------------------------------------------------

 

8.           Indemnity.
 
8.1         The Company hereby indemnifies TBL, Artist, their respective
affiliates and each of their respective owners, officers, directors, managers,
employees, representatives, agents heirs, successors and assigns, and holds each
of them harmless from and against, any and all third party claims, demands,
costs, damages, liabilities, expenses, penalties (including without limitation
reasonable attorneys’ fees) arising out of, or in connection with (i) a breach
by the Company (or Sourcing) of any provision of this Agreement, or (ii) the
manufacture, distribution, marketing, promotion, use or consumption of the
Products.
 
8.2         TBL hereby indemnifies the Company, its agents and employees and
holds Company, its agents and employees harmless from all third party claims,
demands, costs, damages, liabilities, expenses, penalties (including without
limitation reasonable attorneys’ fees) arising out of, or in connection with a
breach by TBL of any provision of this Agreement.
 
9.           Term and Termination.
 
9.1         This Agreement shall commence on the Effective Date and shall
continue until September 1, 2013 unless terminated earlier as provided herein
(the “Term”).
 
9.2         Upon the occurrence of any of the following events, TBL shall have
the right to terminate this Agreement:
 
9.2.1       the Company or Sourcing breaches any material representation,
warranty, or undertaking made by it under this Agreement and does not cure such
breach within thirty (30) days after receipt of a written notice specifying the
breach;
 
9.2.2       any one or more of the Company, Sourcing, “PPLB” or “BR”  breaches
in any material respect any material representation, warranty, or undertaking
made by it under any one or more of the Settlement Agreement or the “Ancillary
Agreements”) (with each such quoted term as defined in the Settlement
Agreement), and does not cure such breach, if curable, in accordance with the
provisions of the Settlement Agreement and/or such Ancillary Agreements;
 
9.2.3       Company becomes insolvent or seeks protection under any bankruptcy,
receivership, trust, deed, creditor’s arrangement, or comparable proceeding, or
if any such proceeding is instituted against the Company and not dismissed
within ninety (90) days; or
 
9.2.4       Company ceases or notifies TBL of Company’s intention to cease to
carry on the William Rast licensing business.
 
9.3         Upon the occurrence of any of the following events, the Company
shall have the right to terminate this Agreement:
 
9.3.1       in the event the Artist intentionally disparages his association
with the Company or the Artist intentionally publicly disavows use of and/or
intentionally disparages the Company or the Products which causes a material and
adverse affect on the Company or the Products;

 
7

--------------------------------------------------------------------------------

 

9.3.2       TBL breaches any material representation, warranty, or undertaking
made by it under the Ancillary Agreements and does not cure such breach, if
curable, in accordance with the provisions of such Ancillary Agreements; or
 
9.3.3       upon the death of the Artist or his disability which lasts for more
than ninety (90) days in any twelve (12) month period.
 
10.         Effect of Expiration or Termination.
 
Upon expiration of the Term or earlier termination of this Agreement, all rights
granted to the Company by TBL shall forthwith revert to the TBL and all
warranties and indemnification obligations of the Parties and all provisions
which expressly or by implication are intended to apply after expiration of the
Term shall survive the expiration or termination of this Agreement; provided,
however, that notwithstanding the foregoing, following expiration of the Term or
earlier termination of this Agreement, the Company and its licensees shall,
solely for two (2) years thereafter, continue to have the right to use all PR
Materials and any photographs or other likeness of the Artist existing as of the
date of expiration of the Term or earlier termination of this Agreement in the
same manner and in the same form as such PR Materials and photographs or other
likeness of the Artist were previously approved by TBL and used by the Company
and its licensees prior to the date of expiration of the Term or earlier
termination of this Agreement without any further approval of TBL’s Authorized
Representative, provided, that in the event this Agreement is terminated by TBL
pursuant to Section 9.2 above, the Company and its licensee shall immediately
cease all use of and shall thereafter have no right to use any of such PR
Materials and any photographs or other likeness of the Artist or any other
Artist Property.
 
11.         Guaranty by WR-T.
 
WR-T hereby fully, unconditionally and irrevocably guarantees to the Company the
full and prompt performance by TBL of all of its obligations in respect of the
Agreement (the “Guaranteed Obligations”).  In the event of any default by TBL in
the performance of any of the Guaranteed Obligations, WR-T shall, on demand by
notice, forthwith perform such Guaranteed Obligations, including, without
limitation, by causing Artist to perform his obligations under this Agreement.
This guaranty shall remain in full force and effect until performance in full of
the Guaranteed Obligations.
 
WR-T agrees that the Guaranteed Obligations shall be absolute irrespective of
any inaccuracy or breach of any representation or warranty made by TBL or by WRT
hereunder.  WR-T hereby waives any protest, diligence, demand or notice with
respect to any breach by TBL of its obligations under the Agreement, except for
demand by notice for performance of this guaranty as provided in this Section
11, and WR-T hereby waives the filing of any proof of claim or any diligence
with respect to any proceeding of bankruptcy, insolvency, winding up,
receivership, reorganization or analogous proceeding of TBL.  WR-T agrees that
the Guaranteed Obligations shall be absolute irrespective of (i) any amendment
or modification of this Agreement, or any waiver or consent of the Company with
respect to this Agreement, whether or not WR-T has received notice thereof or
has given consent thereto, including any postponement or indulgence granted by
the Company with respect to the performance by TBL of any term of this Agreement
and (ii) any amendment or modification of this Agreement, or any waiver, release
or termination of any rights of the Company pursuant to the Agreement.
Notwithstanding the foregoing, however, any such amendment, modification,
consent, waiver, release or termination of any rights shall be deemed to modify
the Guaranteed Obligations to the extent that TBL’s underlying obligations are
so modified.

 
8

--------------------------------------------------------------------------------

 

WR-T hereby represents and warrants that, as of the date hereof: (i) WR-T is
duly organized, validly existing and in good standing under the laws of the
place of its incorporation or organization; (ii) this Agreement and WR-T’s
guaranty hereunder has been duly and validly authorized and executed by persons
with authority to bind WR-T and constitutes the legal, valid and binding
obligation of WR-T, enforceable against WR-T in accordance with its terms
(subject to the effect, if any, of applicable bankruptcy and other similar laws
affecting the rights of creditors generally and rules of law governing specific
performance, injunctive relief and other equitable remedies); (iii) no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution,
delivery and performance by WR-T of this Agreement and its guaranty hereunder,
except for such notices and filings which, if not filed, would not have a
material adverse effect on WR-T, taken as a whole; (iv) the execution, delivery
and performance by WR-T of this Agreement and its guaranty hereunder do not and
will not conflict with, contravene, violate or result in a breach of or default
under any laws applicable to WR-T or any order, decree or judgment of any court
or governmental authority binding on WR-T or any agreement or instrument to
which WR-T is a party or by which it or any of its assets are bound, except for
such conflicts, contraventions, violations, breaches or defaults as would not
have a material adverse effect on WR-T and its subsidiaries, taken as a whole,
and will not result in or require the creation or imposition of any lien, charge
or encumbrance upon any assets of WR-T; and (v)  WR-T is solvent and able to pay
its debts as they become due.
 
No failure on the part of the Company to exercise, and no delay in exercising,
any right under this guaranty shall operate as a waiver thereof, nor shall any
single or partial exercise of any right under this guaranty preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not alternative or exclusive, and such rights
and remedies shall exist in addition to all other rights and remedies of the
Company in relation to this guaranty and the Agreement in accordance with the
provisions thereof and applicable law.  Failure by the Company at any time or
times hereafter to require strict performance by TBL or WR-T of any of the terms
and conditions of this guaranty or of the Agreement shall not waive, release or
diminish any right of the Company at any other time to demand strict performance
thereof, and such right shall not be deemed to have been waived or released by
any act, course of conduct or knowledge of the Company, its agents, officers or
employees, unless such waiver or release is contained in an instrument in
writing signed by the Company. No waiver by the Company of any default of TBL or
WR-T shall operate as a waiver of any other default or the same default on a
future occasion.
 
12.         Notices.
 
All notices and demands and requests for approvals required by this Agreement
will be in writing and delivered by personal service or mail to the receiving
Party’s address as follows:

 
9

--------------------------------------------------------------------------------

 



To the Artist or WR-T:
c/o Al Gossett
 
1900 Covington Pike
 
Memphis, TN, 38128
 
Facsimile: 901-373-2047
     
with copies to (other than requests for approvals):
     
Brad D. Rose, Esq.
 
Pryor Cashman LLP
 
7 Times Square
 
New York, NY  10036-6569
 
Facsimile: (212) 798-6369
   
To the Company:
1212 S. Flower St., 5th Floor
 
Los Angeles, CA 90015
 
Telephone: (213) 745-2123
 
Fax: (213) 745-2032
 
Attention:  Colin Dyne



All notices and demands sent by mail will be by certified or registered mail,
return receipt requested, or by an internationally recognized private express
courier, and deemed completed upon receipt.
 
13.         General.
 
13.1        This Agreement and the rights and obligations of the Parties under
it shall be binding upon and shall inure for the benefit of the Parties and
their legal representatives, successors in title and permitted assigns.
 
13.2        The Parties agree that the provisions of this Agreement are not
intended to confer any rights of enforcement on a third party.
 
13.3        A waiver by either Party of any terms or conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach of it. All
remedies, rights, undertakings, obligations and agreement contained in this
Agreement shall be cumulative and none of them shall be in limitation of any
other remedy, right, undertaking, obligation or agreement of either Party.
 
13.4        (a) This Agreement is governed by and will be interpreted according
to California law, except for any choice of law rules.
 
(b)  Any controversy arising out of or relating to this Agreement, or any
modification or extension thereof, shall be administered and fully and finally
resolved before JAMS in Los Angeles, California, pursuant to its Comprehensive
Arbitration Rules and Procedures.
 
(c)   Such dispute shall be resolved by a single arbitrator appointed in
accordance with said Rules and Procedures.

 
10

--------------------------------------------------------------------------------

 

(d)          The Parties consent that any process or notice of motion or other
application to any court, and any paper in connection with arbitration, may be
served by certified mail, return receipt requested or by personal service or in
such other manner as may be permissible under the rules of the applicable court
or arbitration tribunal, provided a reasonable time for appearance is allowed.
 
(e)           Pending the arbitration award, the Parties shall have all rights
to provisional remedies which they would have at law or equity, notwithstanding
the existence of this agreement to arbitrate.
 
(f)           The arbitrators shall have no power to alter or modify any express
provision of this Agreement (all of which provisions are hereby incorporated by
reference into this arbitration provision) or to render an award which has the
effect of altering or modifying any express provision hereof, provided, however,
that any application for reformation of the contract shall be made to the
arbitrators and not to any court and the arbitrators shall be empowered to
determine whether valid grounds for reformation exist.
 
(g)          The Parties shall maintain the confidential nature of the
arbitration proceeding and any award, including the hearing, except as may be
necessary to prepare for or conduct the arbitration hearing on the merits, or
except as may be necessary in connection with a court application for a
preliminary remedy, a judicial challenge to an award or its enforcement, or
unless otherwise required by law or judicial decision.
 
(h)          To the extent that any Party seeks injunctive or other preliminary
relief, a stay or provisional remedy, confirmation of an award or any other
judicial intervention, that Party shall use its best effort to have any such
submission filed under seal, and to ensure that any related documents shall be
designated and treated as a “Sealed Document.”  To the extent the Court permits
such sealing, all papers and documents filed under seal shall be filed in sealed
envelopes and shall remain under seal until such time as this Court, or any
court of competent jurisdiction, orders otherwise.  Such Sealed Documents shall
be identified with the caption of this action and a general description of the
sealed contents, and shall bear the following statement which should also appear
on the sealed envelope:
 
“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Contents are confidential and are subject to a court ordered
protective order governing the use and dissemination of such contents.”
 
The Clerk of the Court shall maintain such Sealed Documents separate from the
public records, intact and unopened except as otherwise directed by the
Court.  Such Sealed Documents shall be released by the Clerk of the Court only
upon further Order of the Court.
 
13.5        Neither Party will be responsible for any delay or failure to
perform due to events beyond that Party’s reasonable control, including but not
limited to acts of God, strikes, walkouts, riots, war, terrorism, epidemics,
governmental regulations, power failure(s), earthquakes or other extraordinary
causes.

 
11

--------------------------------------------------------------------------------

 

13.6        This Agreement, including the exhibits attached hereto and any
addendums executed by both Parties, constitutes the entire Agreement and
understanding between the Parties, and integrates all prior discussions between
the Parties related to its subject matter.
 
13.7        Titles and headings in this Agreement are for convenience only and
will not be used to explain, modify, interpret or place any construction on any
provision.
 
13.8        Any modification, amendment or supplement to this Agreement must be
in writing and signed by each Party to be binding.
 
13.9        Each Party will keep confidential and will not disclose to any third
party any information concerning the business or affairs of the other Party or
Artist disclosed pursuant to this Agreement during or after the existence of
this Agreement, except where required by law, the rules of any stock exchange or
securities quotation service on which any securities of any affiliate of the
Company are traded or listed, or where the information is already in the public
domain.  TBL acknowledges that People’s Liberation, Inc., a Delaware
corporation, controls the Company and will file this Agreement with the
Securities and Exchange Commission, whereupon it will be disclosed to the
public.
 
13.10      The Parties agree to execute such other writings, documents and
instruments and to perform such other acts as may be necessary or desirable to
implement the purposes of this Agreement.
 
13.11      Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be or become prohibited or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
 

 
WILLIAM RAST LICENSING, LLC,
 
a California limited liability company
       
By:
/s/ Colin Dyne
   
Colin Dyne
 
Its:
Manager
       
TENNMAN BRANDS, LLC
       
By:
/s/ Justin Timberlake
   
Justin Timberlake
 
Its:
Manager



Acknowledged and Agreed with
 
Respect to Section 11:
     
TENNMAN WR-T, INC.
       
By:
/s/ Justin Timberlake
   
Justin Timberlake
 
Its:
Manager
 

 
 
S-1

--------------------------------------------------------------------------------

 